Exhibit 10.1

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is made,
entered into and is effective as of the date of its signing, as shown below,
(the “Effective Date”), by and between iPCS Wireless, Inc., a Delaware
corporation (the “Company”), and Timothy M. Yager, (“Executive”), and, for the
limited purposes specified herein, iPCS, Inc. (“Parent”).

 

WITNESSETH THAT:

 

WHEREAS, the Company and Executive have entered into a certain Employment
Agreement, dated as of July 24, 2004, as amended (the “Original Agreement”);

 

WHEREAS, the Original Agreement was amended and restated effective as of
March 7, 2007 and was further amended as of February 22, 2008 (the “Amended
Agreement”);

 

WHEREAS, the Company and Executive desire to substitute this Agreement for the
Amended Agreement in its entirety effective as of the Effective Date and the
Amended Agreement shall thereafter have no force and effect;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below, it is hereby covenanted and agreed by the Company, Executive, and, for
the limited purposes specified, the Parent, as follows:

 


1.                                       EMPLOYMENT PERIOD. SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, THE COMPANY HEREBY AGREES TO CONTINUE TO
EMPLOY EXECUTIVE DURING THE EMPLOYMENT PERIOD (AS DEFINED BELOW) AND EXECUTIVE
HEREBY AGREES TO CONTINUE TO REMAIN IN THE EMPLOY OF THE COMPANY AND TO PROVIDE
SERVICES DURING THE EMPLOYMENT PERIOD IN ACCORDANCE WITH THIS AGREEMENT. THE
“EMPLOYMENT PERIOD” SHALL BE THE PERIOD BEGINNING ON THE EFFECTIVE DATE AND
ENDING ON THE FIFTH ANNIVERSARY THEREOF UNLESS SOONER TERMINATED AS PROVIDED
HEREIN.


 


2.                                       CHANGE IN CONTROL. IN THE EVENT OF A
CHANGE IN CONTROL (AS DEFINED BELOW) OF THE COMPANY OR THE PARENT, THE
PROVISIONS OF EXHIBIT A, WHICH IS ATTACHED HERETO AND WHICH FORMS PART OF THIS
AGREEMENT, SHALL APPLY AND THE EMPLOYMENT PERIOD SHALL EXPIRE ON THE LATER OF
(A) THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE OF THE CHANGE IN CONTROL OR
(B) THE LAST DAY OF THE EMPLOYMENT PERIOD AS DETERMINED UNDER SECTION 1. FOR
PURPOSES OF THIS AGREEMENT, THE TERM “CHANGE IN CONTROL” SHALL BE AS DEFINED IN
THE IPCS, INC. 2004 LONG-TERM STOCK INCENTIVE PLAN (THE “INCENTIVE PLAN”), AS IN
EFFECT AS OF THE EFFECTIVE DATE (MODIFIED AS NECESSARY, IF APPLIED TO THE
COMPANY, TO SUBSTITUTE THE COMPANY FOR THE PARENT IN SUCH DEFINITION).


 


3.                                       DUTIES. EXECUTIVE AGREES THAT DURING
THE EMPLOYMENT PERIOD FROM AND AFTER THE EFFECTIVE DATE, WHILE EXECUTIVE IS
EMPLOYED BY THE COMPANY, EXECUTIVE WILL DEVOTE EXECUTIVE’S FULL BUSINESS TIME,
ENERGIES AND TALENTS TO SERVING AS THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OF
THE COMPANY AND THE PARENT, AT THE DIRECTION OF THE BOARD OF DIRECTORS OF THE
PARENT (THE “BOARD”). EXECUTIVE SHALL HAVE SUCH DUTIES AND RESPONSIBILITIES AS
MAY BE ASSIGNED TO EXECUTIVE FROM TIME TO TIME BY THE BOARD, SHALL PERFORM ALL
DUTIES ASSIGNED TO EXECUTIVE FAITHFULLY AND EFFICIENTLY, SUBJECT TO THE
DIRECTION OF THE BOARD AND SHALL HAVE SUCH AUTHORITIES AND POWERS AS ARE
INHERENT TO THE UNDERTAKINGS APPLICABLE TO EXECUTIVE’S POSITION AND NECESSARY TO
CARRY OUT THE

 

--------------------------------------------------------------------------------



 


RESPONSIBILITIES AND DUTIES REQUIRED OF EXECUTIVE HEREUNDER. EXECUTIVE WILL
PERFORM THE DUTIES REQUIRED BY THIS AGREEMENT AT THE COMPANY’S PRINCIPAL PLACE
OF BUSINESS UNLESS THE NATURE OF SUCH DUTIES REQUIRES OTHERWISE. SO LONG AS
EXECUTIVE IS THE CHIEF EXECUTIVE OFFICER OF THE PARENT, HE SHALL SERVE AS MEMBER
OF THE BOARD AND IF THE PARENT FORMS AN EXECUTIVE COMMITTEE OF THE BOARD,
EXECUTIVE SHALL SERVE AS A MEMBER OF SUCH COMMITTEE. NOTWITHSTANDING THE
FOREGOING, DURING THE EMPLOYMENT PERIOD, EXECUTIVE MAY DEVOTE REASONABLE TIME TO
ACTIVITIES OTHER THAN THOSE REQUIRED UNDER THIS AGREEMENT, INCLUDING ACTIVITIES
OF A CHARITABLE, EDUCATIONAL, RELIGIOUS OR SIMILAR NATURE (INCLUDING
PROFESSIONAL ASSOCIATIONS) TO THE EXTENT SUCH ACTIVITIES DO NOT, IN THE
REASONABLE JUDGMENT OF THE BOARD, INHIBIT, PROHIBIT, INTERFERE WITH OR CONFLICT
WITH EXECUTIVE’S DUTIES UNDER THIS AGREEMENT OR CONFLICT IN ANY MATERIAL WAY
WITH THE BUSINESS OF THE PARENT, THE COMPANY AND THEIR RESPECTIVE AFFILIATES;
PROVIDED, HOWEVER, THAT EXECUTIVE SHALL NOT SERVE ON THE BOARD OF DIRECTORS OF
ANY BUSINESS (OTHER THAN THE PARENT OR THE COMPANY OR THEIR RESPECTIVE
AFFILIATES) OR HOLD ANY OTHER POSITION WITH ANY BUSINESS WITHOUT RECEIVING THE
PRIOR WRITTEN CONSENT OF THE BOARD, WHICH CONSENT, WITH RESPECT TO SERVING ON
PRIVATE COMPANY BOARDS, MAY NOT BE UNREASONABLY WITHHELD.


 


4.                                       COMPENSATION AND BENEFITS. SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, DURING THE EMPLOYMENT PERIOD, WHILE
EXECUTIVE IS EMPLOYED BY THE COMPANY, THE COMPANY SHALL COMPENSATE EXECUTIVE FOR
EXECUTIVE’S SERVICES AS FOLLOWS FOR PERIODS FOLLOWING THE EFFECTIVE DATE:


 


(A)                                  EXECUTIVE SHALL BE COMPENSATED AT AN ANNUAL
RATE OF $495,000 (THE “ANNUAL BASE SALARY”), WHICH SHALL BE PAYABLE IN
ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF THE COMPANY. BEGINNING ON
JANUARY 1, 2009 AND ON EACH ANNIVERSARY OF SUCH DATE, EXECUTIVE’S RATE OF ANNUAL
BASE SALARY SHALL BE REVIEWED BY THE BOARD AND/OR THE COMPENSATION COMMITTEE OF
THE BOARD (THE “COMPENSATION COMMITTEE”), AND FOLLOWING SUCH REVIEW, THE ANNUAL
BASE SALARY MAY BE ADJUSTED UPWARD BUT IN NO EVENT WILL BE DECREASED.


 


(B)                                 EXECUTIVE SHALL BE ENTITLED TO RECEIVE
PERFORMANCE BASED ANNUAL INCENTIVE BONUSES (EACH, THE “INCENTIVE BONUS”) FROM
THE COMPANY IN ACCORDANCE WITH THE COMPANY’S EXECUTIVE COMPENSATION STRATEGY AND
INCENTIVE DESIGN PLAN AS IN EFFECT FROM TIME TO TIME (THE “INCENTIVE BONUS
PLAN”). THE ANNUAL INCENTIVE BONUS AT THE TARGET LEVEL OF PERFORMANCE WILL BE
100% OF THE ANNUAL BASE SALARY FOR THE YEAR TO WHICH THE BONUS RELATES (THE
“TARGET INCENTIVE BONUS”). THE ANNUAL INCENTIVE BONUS MAY RANGE FROM 50% TO 200%
OF THE TARGET INCENTIVE BONUS BASED THE LEVEL OF THE COMPANY’S AND EXECUTIVE’S
PERFORMANCE. IN ADDITION, THE INCENTIVE BONUS IS SUBJECT TO FURTHER ADJUSTMENT
AS DESCRIBED BELOW. NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 4, THE
TARGET INCENTIVE BONUS FOR FISCAL YEAR 2008 SHALL BE BASED ON A FULL YEAR
NOTWITHSTANDING THAT THE EFFECTIVE DATE OCCURS AFTER THE FIRST DAY OF THE FISCAL
YEAR.


 

After discussions with Executive, the Compensation Committee shall establish
annual incentive goals that provide Executive with the opportunity to earn an
annual Incentive Bonus. Such goals will be delivered in writing to Executive
annually prior to the 60th day following the beginning of the applicable
performance period. Within 45 days after the end of each performance period, the

 

2

--------------------------------------------------------------------------------


 

Compensation Committee shall review the goals for such year and develop
recommendations as to the amount of Incentive Bonus, Executive is eligible to
receive based on the satisfaction of the applicable criteria. The Compensation
Committee’s recommendation may include recommendations to increase or decrease
the Incentive Bonus by up to an additional 20% based on individual performance.
All such recommendations will be submitted to the Board for review and amendment
(if necessary). Promptly after review by the Board, Executive shall be notified
of the outcome and, if applicable, any Incentive Bonus that was awarded shall be
paid; provided, however, that in no event shall the Incentive Bonus for any
calendar year be paid later than March 15 of the year following the calendar
year to which it relates. Notwithstanding the Board’s review of the Compensation
Committee’s recommendations, the Compensation Committee shall have the final
authority to determine any Incentive Bonus actually payable to Executive
hereunder, subject to the terms and conditions of this Agreement and the
Incentive Bonus Plan.

 


(C)                                  ANY DETERMINATIONS OF GRANTS OR AWARDS
UNDER THE INCENTIVE PLAN SHALL BE MADE IN THE SOLE DISCRETION OF THE
COMPENSATION COMMITTEE AND NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED SO AS TO
ENTITLE EXECUTIVE TO ANY SUCH AWARDS.


 


(D)                                 EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED TO
THE CONTRARY IN THIS AGREEMENT, EXECUTIVE SHALL BE PROVIDED WITH PENSION AND
WELFARE FRINGE BENEFITS TO THE SAME EXTENT AND ON THE SAME TERMS AS THOSE
BENEFITS ARE PROVIDED BY THE COMPANY FROM TIME TO TIME TO THE COMPANY’S OTHER
SENIOR MANAGEMENT EMPLOYEES AND EXECUTIVE SHALL BE ENTITLED TO NO LESS THAN FOUR
WEEKS’ VACATION FOR EACH CALENDAR YEAR, NO MORE THAN TWO WEEKS OF WHICH MAY BE
TAKEN TOGETHER WITHOUT THE PRIOR CONSENT OF THE BOARD.


 


(E)                                  EXECUTIVE SHALL BE REIMBURSED BY THE
COMPANY, ON TERMS AND CONDITIONS THAT ARE SUBSTANTIALLY SIMILAR TO THOSE THAT
APPLY TO OTHER SIMILARLY SITUATED SENIOR MANAGEMENT EMPLOYEES OF THE COMPANY,
FOR REASONABLE OUT-OF-POCKET EXPENSES FOR ENTERTAINMENT, TRAVEL, MEALS, LODGING
AND SIMILAR ITEMS WHICH ARE CONSISTENT WITH THE COMPANY’S EXPENSE REIMBURSEMENT
POLICY AND ACTUALLY INCURRED BY EXECUTIVE IN THE PROMOTION OF THE COMPANY’S
BUSINESS.


 


(F)                                    THE COMPANY SHALL PROVIDE EXECUTIVE WITH
ALL OTHER PERQUISITES APPROVED BY THE BOARD FROM TIME TO TIME, INCLUDING
REIMBURSEMENT FOR LEGAL AND FINANCIAL PLANNING PROFESSIONAL FEES INCURRED BY
EXECUTIVE IN AN AMOUNT UP TO $5,000 PER YEAR. IF ANY SUCH PERQUISITES ARE
SUBJECT TO SECTION 409A OF THE CODE, SUCH PERQUISITES SHALL BE PROVIDED PURSUANT
TO AN ARRANGEMENT THAT PROVIDES AN OBJECTIVELY DETERMINABLE, NONDISCRETIONARY
DEFINITION OR DESCRIPTION OF THE TYPE OF PERQUISITES TO BE PROVIDED.


 


(G)                                 EXECUTIVE SHALL BE ENTITLED, IF APPLICABLE,
TO THE “GROSS-UP PAYMENT” AS DESCRIBED IN EXHIBIT B, WHICH IS ATTACHED HERETO
AND WHICH FORMS A PART OF THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------



 


NOTWITHSTANDING THE FOREGOING, REIMBURSEMENTS PAYABLE IN ACCORDANCE WITH
PARAGRAPHS 4(E) AND 4(F) WHICH ARE TAXABLE TO EXECUTIVE SHALL BE MADE ONLY IF
THE REQUEST FOR REIMBURSEMENT IS SUBMITTED BY EXECUTIVE NO LATER THAN 270 DAYS
AFTER THE CALENDAR YEAR IN WHICH THE EXPENSES WERE INCURRED AND SHALL BE PAID BY
THE COMPANY NO LATER THAN DECEMBER 31 OF THE YEAR FOLLOWING THE YEAR IN WHICH
SUCH EXPENSES WERE INCURRED. IN NO EVENT WILL THE EXPENSES ELIGIBLE FOR
REIMBURSEMENT UNDER PARAGRAPHS 4(E) AND 4(F) DURING A TAXABLE YEAR OF EXECUTIVE
AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER TAXABLE YEAR.


 


5.                                       RIGHTS AND PAYMENTS UPON TERMINATION.
EXECUTIVE’S RIGHT TO BENEFITS AND PAYMENTS, IF ANY, FOR PERIODS AFTER THE DATE
ON WHICH EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES TERMINATES
FOR ANY REASON (THE “TERMINATION DATE”) SHALL BE DETERMINED IN ACCORDANCE WITH
THIS SECTION 5. EXECUTIVE SHALL NOT BE DEEMED TO HAVE A TERMINATION DATE IF HE
HAS NOT HAD A “SEPARATION FROM SERVICE” (WITHIN THE MEANING OF SECTION 409A OF
THE CODE) WITH THE COMPANY.


 


(A)                                  MINIMUM PAYMENTS. IF EXECUTIVE’S
TERMINATION DATE OCCURS DURING THE EMPLOYMENT PERIOD FOR ANY REASON, EXECUTIVE
SHALL BE ENTITLED TO THE FOLLOWING PAYMENTS, IN ADDITION TO ANY PAYMENTS OR
BENEFITS TO WHICH EXECUTIVE MAY BE ENTITLED UNDER THE FOLLOWING PROVISIONS OF
THIS SECTION 5 (OTHER THAN THIS PARAGRAPH 5(A)) OR THE EXPRESS TERMS OF ANY
EMPLOYEE BENEFIT PLAN OR AS REQUIRED BY LAW:


 


(I)


 


EXECUTIVE’S EARNED BUT UNPAID ANNUAL BASE SALARY FOR THE PERIOD ENDING ON
EXECUTIVE’S TERMINATION DATE;


 


 


 


(II)


 


EXECUTIVE’S EARNED BUT UNPAID INCENTIVE BONUS FOR THE PRIOR FISCAL YEAR;


 


 


 


(III)


 


EXECUTIVE’S ACCRUED BUT UNPAID VACATION PAY FOR THE PERIOD ENDING WITH
EXECUTIVE’S TERMINATION DATE, AS DETERMINED IN ACCORDANCE WITH THE COMPANY’S
POLICY AS IN EFFECT FROM TIME TO TIME;


 


 


 


(IV)


 


EXECUTIVE’S UNREIMBURSED BUSINESS EXPENSES AND ALL OTHER ITEMS EARNED AND OWED
TO EXECUTIVE THROUGH AND INCLUDING, THE TERMINATION DATE; AND


 


 


 


(V)


 


THE GROSS-UP PAYMENT, IF APPLICABLE, TO THE EXTENT PROVIDED BY EXHIBIT B.


 

Payments to be made to Executive pursuant to this paragraph 5(a) (other than the
payments in subparagraph 5(a)(v) which shall be payable as provided in
Exhibit B) shall be made within 30 days after Executive’s Termination Date.
Except as may be otherwise expressly provided to the contrary in this Agreement
or as otherwise provided by law, nothing in this Agreement shall be construed as
requiring Executive to be treated as employed by the Company following
Executive’s Termination Date for purposes of any employee benefit plan or
arrangement in which Executive may participate at such time.

 


(B)                                 TERMINATION BY COMPANY FOR CAUSE. IF
EXECUTIVE’S TERMINATION DATE OCCURS DURING THE EMPLOYMENT PERIOD AND IS A RESULT
OF THE COMPANY’S TERMINATION OF EXECUTIVE’S EMPLOYMENT ON ACCOUNT OF CAUSE (AS
DEFINED IN PARAGRAPH 5(F) BELOW), THEN, EXCEPT AS DESCRIBED IN PARAGRAPH 5(A) OR
AS AGREED IN

 

4

--------------------------------------------------------------------------------



 


WRITING BETWEEN EXECUTIVE AND THE COMPANY, EXECUTIVE SHALL HAVE NO RIGHT TO
PAYMENTS OR BENEFITS UNDER THIS AGREEMENT (AND THE COMPANY SHALL HAVE NO
OBLIGATION TO MAKE ANY SUCH PAYMENTS OR PROVIDE ANY SUCH BENEFITS) FOR PERIODS
AFTER EXECUTIVE’S TERMINATION DATE.


 


(C)                                  TERMINATION FOR DEATH OR DISABILITY. IF
EXECUTIVE’S TERMINATION DATE OCCURS DURING THE EMPLOYMENT PERIOD AND IS A RESULT
OF EXECUTIVE’S DEATH OR DISABILITY, THEN, EXCEPT AS DESCRIBED IN PARAGRAPH
5(A) OR AS AGREED IN WRITING BETWEEN EXECUTIVE AND THE COMPANY, EXECUTIVE (OR IN
THE EVENT OF EXECUTIVE’S DEATH, EXECUTIVE’S ESTATE) SHALL BE ENTITLED TO THE
FOLLOWING:


 


(I)            CONTINUING PAYMENTS OF EXECUTIVE’S ANNUAL BASE SALARY (PAYABLE IN
ACCORDANCE WITH PARAGRAPH 4(A)) FOR THE CONTINUATION PERIOD (AS DEFINED BELOW),
PROVIDED, HOWEVER, THAT ANY CONTINUING PAYMENTS TO EXECUTIVE UNDER THIS
SUBPARAGRAPH (C)(I) SHALL BE REDUCED BY THE VALUE OF ANY BENEFITS PAID TO
EXECUTIVE FOR THE SAME PERIOD OF TIME UNDER ANY COMPANY-PAID LONG-TERM
DISABILITY INCOME REPLACEMENT COVERAGE;


 


(II)           CONTINUATION OF HEALTH BENEFITS FOR EXECUTIVE AND EXECUTIVE’S
“QUALIFIED BENEFICIARIES,” AS DEFINED IN SECTION 4980B OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”)(“COBRA”) FOR THE CONTINUATION PERIOD AT A
COST WHICH IS EQUAL TO THAT CHARGED TO SIMILARLY-SITUATED ACTIVE EMPLOYEES OF
THE COMPANY AND THEIR DEPENDENTS, WHICH CONTINUING HEALTH BENEFITS SHALL BE
PROVIDED ONLY IF EXECUTIVE AND EXECUTIVE’S QUALIFIED BENEFICIARIES, AS
APPLICABLE, MAKE A TIMELY AND PROPER ELECTION TO BE COVERED UNDER COBRA AND
PROVIDED THAT SUCH CONTINUATION OF HEALTH BENEFITS SHALL ONLY BE PROVIDED TO
EXECUTIVE AND EXECUTIVE’S QUALIFIED BENEFICIARIES WHILE EXECUTIVE AND
EXECUTIVE’S QUALIFIED BENEFICIARIES, AS APPLICABLE, REMAIN ELIGIBLE FOR COBRA
COVERAGE;


 


(III)          IMMEDIATE VESTING OF ANY AND ALL STOCK OPTIONS, SHARES OF
RESTRICTED STOCK, RESTRICTED STOCK UNITS, STOCK APPRECIATION RIGHTS AND OTHER
UNVESTED INCENTIVE AWARDS THEN HELD BY EXECUTIVE; AND


 


(IV)          A LUMP SUM PAYMENT EQUAL TO THE TARGET INCENTIVE BONUS FOR THE
YEAR IN WHICH THE TERMINATION DATE OCCURS, PRORATED (ON A DAILY BASIS) THROUGH
EXECUTIVE’S TERMINATION DATE.


 

For purposes of this Agreement, the “Continuation Period” shall be the period
commencing on Executive’s Termination Date and ending on the earlier of (A) the
first anniversary of Executive’s Termination Date, or (B) if applicable, the
date on which Executive violates the provisions of Sections 6 or 7 of this
Agreement. Lump sum payments required under this paragraph 5(c) shall be made no
later than 15 days after Executive’s Termination Date.

 


(D)                                 CERTAIN TERMINATIONS BY THE COMPANY OR
EXECUTIVE. IF EXECUTIVE’S TERMINATION DATE OCCURS DURING THE EMPLOYMENT PERIOD
AND IS A

 

5

--------------------------------------------------------------------------------



 


RESULT OF EXECUTIVE’S TERMINATION OF EMPLOYMENT (A) BY THE COMPANY FOR ANY
REASON OTHER THAN CAUSE (AND IS NOT ON ACCOUNT OF EXECUTIVE’S DEATH, DISABILITY,
OR VOLUNTARY RESIGNATION, OR THE MUTUAL AGREEMENT OF THE PARTIES OR OTHERWISE AS
PURSUANT TO PARAGRAPH 5(E)), (B) BY EXECUTIVE FOLLOWING THE COMPANY’S BREACH OF
THIS AGREEMENT IN ANY MATERIAL RESPECT, OR (C) BY EXECUTIVE AFTER EXECUTIVE’S
PRINCIPAL PLACE OF EMPLOYMENT WITH THE COMPANY IS RELOCATED OUTSIDE OF THE
GREATER CHICAGO METROPOLITAN AREA, WHICH, THE PARTIES ACKNOWLEDGE, CONSTITUTES A
MATERIAL ADVERSE CHANGE IN GEOGRAPHIC LOCATION THEN, EXCEPT AS DESCRIBED IN
PARAGRAPH 5(A) OR AS AGREED IN WRITING BETWEEN EXECUTIVE AND THE COMPANY,
EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING PAYMENTS AND BENEFITS:


 


(I)            CONTINUING PAYMENTS OF EXECUTIVE’S ANNUAL BASE SALARY (PAYABLE IN
ACCORDANCE WITH PARAGRAPH 4(A)) FOR THE CONTINUATION PERIOD;


 


(II)           CONTINUATION OF HEALTH BENEFITS FOR EXECUTIVE AND EXECUTIVE’S
QUALIFIED BENEFICIARIES FOR THE CONTINUATION PERIOD AT A COST WHICH IS EQUAL TO
THAT CHARGED TO SIMILARLY-SITUATED ACTIVE EMPLOYEES OF THE COMPANY AND THEIR
DEPENDENTS, WHICH CONTINUING HEALTH BENEFITS SHALL BE PROVIDED ONLY IF EXECUTIVE
AND EXECUTIVE’S QUALIFIED BENEFICIARIES, AS APPLICABLE, MAKE A TIMELY AND PROPER
ELECTION TO BE COVERED UNDER COBRA AND PROVIDED THAT SUCH CONTINUATION OF HEALTH
BENEFITS SHALL ONLY BE PROVIDED TO EXECUTIVE AND EXECUTIVE’S QUALIFIED
BENEFICIARIES WHILE EXECUTIVE AND EXECUTIVE’S QUALIFIED BENEFICIARIES, AS
APPLICABLE, REMAIN ELIGIBLE FOR COBRA COVERAGE;


 


(III)          A LUMP SUM PAYMENT EQUAL TO THE TARGET INCENTIVE BONUS FOR THE
YEAR IN WHICH THE TERMINATION DATE OCCURS; AND


 


(IV)          THE ADDITIONAL VESTING, AS OF THE TERMINATION DATE, OF ANY AND ALL
STOCK OPTIONS, SHARES OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, STOCK
APPRECIATION RIGHTS AND OTHER UNVESTED INCENTIVE AWARDS THEN HELD BY EXECUTIVE
AS IF EXECUTIVE HAD COMPLETED ONE ADDITIONAL YEAR OF SERVICE AS OF THE
TERMINATION DATE.


 

Notice by the Company that the term of this Agreement will not be renewed, and
any subsequent termination of Executive’s employment at the end of the
Employment Period, will not result in Executive being eligible for any payments
or benefits contemplated by this paragraph 5(d). If Executive is entitled to
payments and benefits pursuant to Exhibit A, he shall not also be entitled to
payments and benefits under this paragraph 5(d). If Executive’s termination of
employment is by Executive under clause (B) or (C) of paragraph 5(d), Executive
shall be entitled to the payments and benefits described in this paragraph
5(d) only if Executive provides the Company notice of the existence of the
condition described in such clause (B) or (C), as applicable, within 90 days
after the initial occurrence of such condition, the Company fails to cure such
condition within 30 days after such notice and Executive terminates his
employment with the Company within 180 days after the initial occurrence of such
condition.

 

6

--------------------------------------------------------------------------------


 

All continuing salary payments required under this Section 5 shall be payable to
Executive in accordance with the normal payroll practices of the Company except
as otherwise provided herein. Payments to be made and benefits to be provided to
Executive pursuant to clauses (i), (ii) and (iii) of paragraph 5(d) shall be
made or shall commence on the 70th day after Executive’s Termination Date
provided that, as of the 60th day after Executive’s Termination Date, Executive
has executed a general release of claims against the Company and its affiliates
in the form set forth in Exhibit C to this Agreement (the “Release”) and the
time period during which Executive can revoke the Release has expired. The
vesting and, if applicable, exercisability of awards under clause (iv) of
paragraph 5(d) shall be effective as of the date Executive has executed the
Release and the time period during which Executive can revoke the Release has
expired. The Company shall pay Executive “make-up” payments in an amount equal
to the amounts which would have otherwise been paid to Executive under
paragraphs 5(d)(i) and (ii) had such payments commenced as of Executive’s
Termination Date rather than on the 70th day after Executive’s Termination. Such
“make-up” payments shall be made within 10 days of the 70th day of Executive’s
Termination Date. If Executive has not executed the Release and the time period
during which Executive can revoke the Release has not expired by the 60th day
following the Termination Date, Executive shall forfeit all payments under
paragraph 5(d). Notwithstanding the preceding sentence, if the requirements
relating to the Release (the “Release Requirements”) are not satisfied due to a
bona fide dispute between the Company and Executive as to the payments and
benefits to which the Release Requirements relate (the “Subject Payments”) and
Executive and the Company enter into a settlement agreement relating to the
Subject Payments, then Executive shall be entitled to the Subject Payments (or
the applicable portion thereof) in accordance with this paragraph 5(d) as though
his Termination Date occurred on the earliest of (A) the date on which the
Company and Executive enter into a legally binding settlement of the dispute,
(B) the Company concedes that the Subject Payments are due, or (C) the Company
is required to make the Subject Payments pursuant to a final and nonappealable
judgment or other binding decision or, if later, the date on which the Subject
Payments would have otherwise been made under this paragraph 5(d) (the
applicable date being referred to as the “Disputed Payment Date”); provided,
however, that Executive shall only be entitled to the Subject Payments pursuant
to the foregoing provisions of this sentence if Executive makes prompt and
reasonable good faith efforts to challenge the Company’s determination with
respect to the Subject Payments and he shall not be considered to have made such
prompt and reasonable good faith efforts unless he provides written notice to
the Company within 60 days after his Termination Date and unless he takes
further action to contest the Company’s determination within 180 days after his
Termination Date. If Executive is entitled to payments and benefits pursuant to
the preceding sentence, in no event shall such payments and benefits be made
later than the end of Executive’s taxable year in which the Disputed Payment
Date occurs.

 


(E)                                  TERMINATION FOR VOLUNTARY RESIGNATION,
MUTUAL AGREEMENT OR OTHER REASONS. IF EXECUTIVE’S TERMINATION DATE OCCURS DURING
THE EMPLOYMENT PERIOD AND IS A RESULT OF EXECUTIVE’S VOLUNTARY RESIGNATION, THE
MUTUAL AGREEMENT OF THE PARTIES, OR ANY REASON OTHER THAN THOSE SPECIFIED IN
PARAGRAPHS (B), (C), OR (D) ABOVE OR EXHIBIT A, THEN, EXCEPT AS

 

7

--------------------------------------------------------------------------------



 


DESCRIBED IN PARAGRAPH 5(A) OR AS AGREED IN WRITING BETWEEN EXECUTIVE AND THE
COMPANY, EXECUTIVE SHALL HAVE NO RIGHT TO PAYMENTS OR BENEFITS UNDER THIS
AGREEMENT (AND THE COMPANY SHALL HAVE NO OBLIGATION TO MAKE ANY SUCH PAYMENTS OR
PROVIDE ANY SUCH BENEFITS) FOR PERIODS AFTER EXECUTIVE’S TERMINATION DATE.


 


(F)                                    DEFINITIONS. FOR PURPOSES OF THIS
AGREEMENT:


 


(I)            THE TERM “CAUSE” SHALL MEAN (A) THE CONTINUOUS FAILURE BY
EXECUTIVE TO SUBSTANTIALLY PERFORM EXECUTIVE’S DUTIES UNDER THIS AGREEMENT, AS
DETERMINED BY THE BOARD AND AFTER EXPIRATION OF A CURE PERIOD OF 30 DAYS
FOLLOWING EXECUTIVE’S RECEIPT OF WRITTEN NOTICE FROM THE BOARD DESCRIBING SUCH
FAILURE, (B) THE WILLFUL ENGAGING BY EXECUTIVE IN CONDUCT WHICH IS DEMONSTRABLY
AND MATERIALLY INJURIOUS TO THE COMPANY OR ITS AFFILIATES, MONETARILY OR
OTHERWISE, AS DETERMINED BY THE BOARD, (C) CONDUCT BY EXECUTIVE THAT INVOLVES
THEFT, FRAUD OR DISHONESTY, (D) REPEATED INSTANCES OF DRUG OR ALCOHOL ABUSE OR
UNAUTHORIZED ABSENCES DURING SCHEDULED WORK HOURS, (E) EXECUTIVE’S HAVING BEEN
CONVICTED OF, OR HAVING PLED GUILTY OR NO CONTEST TO, A FELONY, OR
(F) EXECUTIVE’S VIOLATION OF THE PROVISIONS OF SECTION 6 OR 7 OF THIS AGREEMENT;
AND


 


(II)           THE TERM “DISABILITY” SHALL MEAN THE INABILITY OF EXECUTIVE TO
CONTINUE TO PERFORM EXECUTIVE’S DUTIES UNDER THIS AGREEMENT ON A FULL-TIME BASIS
AS A RESULT OF MENTAL OR PHYSICAL ILLNESS, SICKNESS OR INJURY FOR A PERIOD OF
120 DAYS WITHIN ANY 12-MONTH PERIOD, AS DETERMINED IN THE SOLE DISCRETION OF
 THE BOARD.


 


NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, EXECUTIVE SHALL
AUTOMATICALLY CEASE TO BE AN OFFICER OF THE PARENT, THE COMPANY AND THEIR
RESPECTIVE AFFILIATES AS OF EXECUTIVE’S TERMINATION DATE.


 


6.                                       CONFIDENTIAL INFORMATION. EXECUTIVE
AGREES THAT:


 


(A)                                  EXCEPT AS MAY BE REQUIRED BY THE LAWFUL
ORDER OF A COURT OR AGENCY OF COMPETENT JURISDICTION, OR EXCEPT TO THE EXTENT
THAT EXECUTIVE HAS EXPRESS AUTHORIZATION FROM THE COMPANY, EXECUTIVE AGREES TO
KEEP SECRET AND CONFIDENTIAL INDEFINITELY ALL NON-PUBLIC INFORMATION (INCLUDING,
WITHOUT LIMITATION, INFORMATION REGARDING LITIGATION AND PENDING LITIGATION)
CONCERNING THE COMPANY AND ITS AFFILIATES (COLLECTIVELY, “CONFIDENTIAL
INFORMATION”) WHICH WAS ACQUIRED BY OR DISCLOSED TO EXECUTIVE DURING THE COURSE
OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND NOT TO DISCLOSE THE SAME, EITHER
DIRECTLY OR INDIRECTLY, TO ANY OTHER PERSON, FIRM, OR BUSINESS ENTITY, OR TO USE
IT IN ANY WAY.


 


(B)                                 CONFIDENTIAL INFORMATION DOES NOT INCLUDE
(I) INFORMATION WHICH, AT THE TIME OF DISCLOSURE IS PUBLISHED, KNOWN PUBLICLY OR
IS OTHERWISE IN THE PUBLIC DOMAIN, THROUGH NO FAULT OF EXECUTIVE;
(II) INFORMATION WHICH, AFTER DISCLOSURE IS PUBLISHED OR BECOMES KNOWN PUBLICLY
OR OTHERWISE BECOMES PART OF THE PUBLIC DOMAIN,

 

8

--------------------------------------------------------------------------------



 


THROUGH NO FAULT OF EXECUTIVE; AND (III) INFORMATION WHICH IS REQUIRED TO BE
DISCLOSED IN COMPLIANCE WITH APPLICABLE LAWS OR REGULATIONS OR BY ORDER OF A
COURT OR OTHER REGULATORY BODY OF COMPETENT JURISDICTION.


 


(C)                                  TO THE EXTENT THAT ANY COURT OR AGENCY
SEEKS TO HAVE EXECUTIVE DISCLOSE CONFIDENTIAL INFORMATION, EXECUTIVE SHALL
PROMPTLY INFORM THE COMPANY, AND EXECUTIVE SHALL TAKE SUCH REASONABLE STEPS TO
PREVENT DISCLOSURE OF CONFIDENTIAL INFORMATION UNTIL THE COMPANY HAS BEEN
INFORMED OF SUCH REQUESTED DISCLOSURE, AND THE COMPANY HAS AN OPPORTUNITY TO
RESPOND TO SUCH COURT OR AGENCY. TO THE EXTENT THAT EXECUTIVE OBTAINS
INFORMATION ON BEHALF OF THE COMPANY OR ANY OF ITS AFFILIATES THAT MAY BE
SUBJECT TO ATTORNEY-CLIENT PRIVILEGE AS TO THE COMPANY’S ATTORNEYS, EXECUTIVE
SHALL FOLLOW THE GUIDELINES PROVIDED BY THE COMPANY’S LEGAL COUNSEL ON
MAINTAINING THE CONFIDENTIALITY OF SUCH INFORMATION AND TO PRESERVE SUCH
PRIVILEGE.


 


(D)                                 NOTHING IN THE FOREGOING PROVISIONS OF THIS
SECTION 6 SHALL BE CONSTRUED SO AS TO PREVENT EXECUTIVE FROM USING, IN
CONNECTION WITH EXECUTIVE’S EMPLOYMENT FOR HIMSELF OR AN EMPLOYER OTHER THAN THE
COMPANY AND ITS AFFILIATES, KNOWLEDGE WHICH WAS ACQUIRED BY EXECUTIVE DURING THE
COURSE OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES AND WHICH
IS GENERALLY KNOWN TO PERSONS OF EXECUTIVE’S EXPERIENCE IN OTHER COMPANIES IN
THE SAME INDUSTRY.


 


7.                                       NONCOMPETITION AND NONSOLICITATION.
WHILE EXECUTIVE IS EMPLOYED BY THE COMPANY AND ITS AFFILIATES, AND FOR A PERIOD
OF ONE (1) YEAR AFTER EXECUTIVE’S TERMINATION DATE, EXECUTIVE AGREES THAT:


 


(A)                                  EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY
ENGAGE IN, ASSIST, PERFORM SERVICES FOR, ESTABLISH OR OPEN, OR HAVE ANY EQUITY
INTEREST (OTHER THAN OWNERSHIP OF 5% OR LESS OF THE OUTSTANDING STOCK OF ANY
CORPORATION LISTED ON THE NEW YORK OR AMERICAN STOCK EXCHANGE OR INCLUDED IN THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS AUTOMATED QUOTATION SYSTEM) IN ANY
PERSON, FIRM, CORPORATION, PARTNERSHIP OR BUSINESS ENTITY (WHETHER AS AN
EMPLOYEE, OFFICER, PARTNER, DIRECTOR, AGENT, SECURITY HOLDER, CREDITOR,
CONSULTANT, OR OTHERWISE) THAT ENGAGES IN THE RESTRICTED BUSINESS (AS DEFINED
BELOW) IN THE RESTRICTED TERRITORY (AS DEFINED BELOW);


 


(B)                                 EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY,
FOR HIMSELF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY OTHER PERSON, FIRM,
CORPORATION, PARTNERSHIP OR BUSINESS ENTITY, SOLICIT OR ATTEMPT TO SOLICIT ANY
PARTY WHO IS THEN OR, DURING THE 12-MONTH PERIOD PRIOR TO SUCH SOLICITATION OR
ATTEMPT BY EXECUTIVE WAS (OR WAS SOLICITED TO BECOME), A CUSTOMER OF THE
COMPANY, PROVIDED THAT THE RESTRICTION IN THIS PARAGRAPH 7(B) SHALL NOT APPLY TO
ANY ACTIVITY ON BEHALF OF A BUSINESS THAT IS NOT A RESTRICTED BUSINESS; AND


 


(C)                                  EXECUTIVE WILL NOT (AND WILL NOT ATTEMPT
TO) SOLICIT, ENTICE, PERSUADE OR INDUCE ANY INDIVIDUAL WHO IS EMPLOYED BY THE
COMPANY OR ITS AFFILIATES TO TERMINATE OR REFRAIN FROM RENEWING OR EXTENDING
SUCH EMPLOYMENT OR TO BECOME EMPLOYED BY OR ENTER INTO CONTRACTUAL RELATIONS
WITH ANY OTHER INDIVIDUAL OR ENTITY OTHER THAN THE

 

9

--------------------------------------------------------------------------------



 


COMPANY OR ITS AFFILIATES, AND EXECUTIVE SHALL NOT APPROACH ANY SUCH EMPLOYEE
FOR ANY SUCH PURPOSE OR AUTHORIZE OR KNOWINGLY COOPERATE WITH THE TAKING OF ANY
SUCH ACTIONS BY ANY OTHER INDIVIDUAL OR ENTITY.


 


FOR PURPOSES OF THIS AGREEMENT THE TERM (A) ”RESTRICTED BUSINESS” MEANS THE
BUSINESS OF PROVIDING WIRELESS TELECOMMUNICATION SERVICES OR ANY OTHER BUSINESS
IN WHICH THE COMPANY OR ANY OF ITS AFFILIATES IS MATERIALLY ENGAGED (PROVIDED
THAT FOR PERIODS AFTER EXECUTIVE’S TERMINATION DATE, THE FOREGOING SHALL APPLY
ONLY TO BUSINESSES IN WHICH THE COMPANY OR ANY OF ITS AFFILIATES WERE ENGAGED ON
EXECUTIVE’S TERMINATION DATE), AND (B) ”RESTRICTED TERRITORY” MEANS THE BASIC
TRADING AREAS (AS DEFINED IN THE RAND MCNALLY COMMERCIAL ATLAS AND MARKETING
GUIDE OR THE SUCCESSOR THERETO) (“BTA”) IN WHICH THE COMPANY OR ANY OF ITS
AFFILIATES HAS BEEN GRANTED THE RIGHT TO CARRY ON THE RESTRICTED BUSINESS OR ANY
OTHER GEOGRAPHIC AREA IN WHICH THE COMPANY OR ANY OF ITS AFFILIATES CONDUCTS THE
RESTRICTED BUSINESS (PROVIDED THAT FOR PERIODS AFTER EXECUTIVE’S TERMINATION
DATE, THE FOREGOING SHALL APPLY ONLY TO BTAS IN WHICH THE COMPANY OR ANY OF ITS
AFFILIATES HAS BEEN GRANTED THE RIGHT TO CARRY ON THE RESTRICTED BUSINESS, OR
OTHER GEOGRAPHIC AREAS IN WHICH THE COMPANY OR ANY OF ITS AFFILIATES CONDUCTS
THE RESTRICTED BUSINESS, AS OF EXECUTIVE’S TERMINATION DATE).


 


8.                                       EQUITABLE REMEDIES. EXECUTIVE
ACKNOWLEDGES THAT THE COMPANY WOULD BE IRREPARABLY INJURED BY A VIOLATION OF
SECTIONS 6 OR 7 HEREOF AND EXECUTIVE AGREES THAT THE COMPANY, IN ADDITION TO ANY
OTHER REMEDIES AVAILABLE TO IT FOR SUCH BREACH OR THREATENED BREACH, SHALL BE
ENTITLED TO A PRELIMINARY INJUNCTION, TEMPORARY RESTRAINING ORDER, OR OTHER
EQUIVALENT RELIEF, RESTRAINING EXECUTIVE FROM ANY ACTUAL OR THREATENED BREACH OF
EITHER SECTION 6 OR 7. IF A BOND IS REQUIRED TO BE POSTED IN ORDER FOR THE
COMPANY TO SECURE AN INJUNCTION OR OTHER EQUITABLE REMEDY, THE PARTIES AGREE
THAT SAID BOND NEED NOT BE MORE THAN A NOMINAL SUM.


 


9.                                       NOTICES. ANY NOTICES PROVIDED FOR IN
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY
RECEIVED WHEN DELIVERED IN PERSON OR SENT BY FACSIMILE TRANSMISSION, ON THE
FIRST BUSINESS DAY AFTER IT IS SENT BY AIR EXPRESS COURIER SERVICE OR ON THE
SECOND BUSINESS DAY FOLLOWING DEPOSIT IN THE UNITED STATES REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID AND ADDRESSED, IN THE
CASE OF EXECUTIVE, TO THE MOST RECENT HOME ADDRESS REFLECTED IN THE COMPANY’S
RECORDS AND, IN THE CASE OF THE COMPANY, TO ITS PRINCIPAL EXECUTIVE OFFICES, OR
SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN
ACCORDANCE HEREWITH, EXCEPT THAT A NOTICE OF CHANGE OF ADDRESS SHALL BE
EFFECTIVE ONLY UPON ACTUAL RECEIPT. IN ADDITION, ON AND AFTER EXECUTIVE’S
TERMINATION DATE, THE COMPANY SHALL NOTIFY EXECUTIVE OF THE PERSON OR PERSONS
EXECUTIVE SHOULD CONTACT REGARDING MATTERS RELATING TO THIS AGREEMENT (AND THE
ADDRESS AND TELEPHONE NUMBER OF SUCH PERSON OR PERSONS) AND ANY CHANGES TO SUCH
CONTACT INFORMATION. ALL NOTICES PURSUANT TO THE PRECEDING SENTENCE SHALL BE
GIVEN IN ACCORDANCE WITH THIS SECTION 9.


 


10.                                 WITHHOLDING AND TAX TREATMENT. ALL
COMPENSATION PAYABLE UNDER THIS AGREEMENT SHALL BE SUBJECT TO CUSTOMARY
WITHHOLDING TAXES AND OTHER EMPLOYMENT TAXES AS MAY BE REQUIRED WITH RESPECT TO
COMPENSATION PAID BY A CORPORATION TO AN EMPLOYEE AND THE AMOUNT OF COMPENSATION
PAYABLE HEREUNDER SHALL BE REDUCED APPROPRIATELY TO REFLECT THE AMOUNT OF ANY
REQUIRED WITHHOLDING. EXCEPT AS SPECIFICALLY REQUIRED HEREIN, THE COMPANY SHALL
HAVE NO OBLIGATION TO MAKE ANY PAYMENTS TO EXECUTIVE OR TO MAKE EXECUTIVE WHOLE
FOR THE AMOUNT OF ANY REQUIRED TAXES. NOTWITHSTANDING THE FOREGOING, IF
WITHHOLDING FROM ANY AMOUNT PAYABLE UNDER

 

10

--------------------------------------------------------------------------------



 


THIS AGREEMENT IS REQUIRED PRIOR TO THE PAYMENT DATE FOR SUCH AMOUNT AND IF SUCH
AMOUNT IS SUBJECT TO SECTION 409A OF THE CODE, WITHHOLDING FROM SUCH AMOUNT
SHALL BE LIMITED TO (A) THE AMOUNT REQUIRED TO PAY THE TAX IMPOSED BY THE
FEDERAL INSURANCE CONTRIBUTIONS ACT (“FICA”) UNDER SECTIONS 3101, 3121(A) AND
3121(V) OF THE CODE ON SUCH AMOUNT (THE “FICA AMOUNT”), AND (B) INCOME TAX
IMPOSED UNDER SECTION 3401 OF THE CODE OR THE CORRESPONDING WITHHOLDING
PROVISIONS OF APPLICABLE STATE, LOCAL OR FOREIGN TAX LAWS AS A RESULT OF THE
PAYMENT OF THE FICA AMOUNT AND TO PAY THE ADDITIONAL INCOME TAX ATTRIBUTABLE TO
THE PYRAMIDING OF WAGES UNDER SECTION 3401 AND TAXES. NOTWITHSTANDING THE
FOREGOING, THE TOTAL AMOUNT OF WITHHOLDING PURSUANT TO THE PRECEDING SENTENCE
SHALL NOT EXCEED THE AGGREGATE FICA AMOUNT AND THE INCOME TAX WITHHOLDING
RELATED TO SUCH FICA AMOUNT.


 


11.                                 SECTION 409A DELAY IN PAYMENT.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, IF ANY
PAYMENT HEREUNDER (INCLUDING ANY PAYMENT MADE PURSUANT TO ANY OF THE EXHIBITS
ATTACHED HERETO) IS SUBJECT TO SECTION 409A OF THE CODE, IF SUCH PAYMENT IS TO
BE PAID ON ACCOUNT OF EXECUTIVE’S SEPARATION FROM SERVICE (WITHIN THE MEANING OF
SECTION 409A OF THE CODE) AND IF EXECUTIVE IS A SPECIFIED EMPLOYEE (WITHIN THE
MEANING OF SECTION 409A(A)(2)(B) OF THE CODE), SUCH PAYMENT SHALL BE DELAYED
UNTIL THE FIRST DAY OF THE SEVENTH MONTH FOLLOWING EXECUTIVE’S SEPARATION FROM
SERVICE (OR, IF LATER, THE DATE ON WHICH SUCH PAYMENT IS OTHERWISE TO BE PAID
UNDER THIS AGREEMENT). IN THE CASE OF A SERIES OF PAYMENTS, THE FIRST PAYMENT
SHALL INCLUDE THE AMOUNTS EXECUTIVE WOULD HAVE BEEN ENTITLED TO RECEIVE DURING
THE SIX MONTH WAITING PERIOD. ANY SUCH DETERMINATION SHALL BE MADE IN THE
REASONABLE JUDGMENT OF THE COMPANY AFTER CONSULTATION WITH EXECUTIVE. FOR
PURPOSES OF SECTION 409A OF THE CODE, EACH INSTALLMENT PAYMENT SHALL BE
CONSIDERED A SEPARATE PAYMENT. TO THE EXTENT THAT ANY INSTALLMENT PAYMENTS MAY
NOT BE MADE DURING THE SIX MONTH PERIOD FOLLOWING EXECUTIVE’S SEPARATION FROM
SERVICE, SUCH INSTALLMENT PAYMENTS SHALL BE MADE IN A LUMP SUM PAYMENT ON THE
FIRST DAY OF THE SEVENTH MONTH FOLLOWING EXECUTIVE’S SEPARATION FROM SERVICE.


 


12.                                 SUCCESSORS. THIS AGREEMENT SHALL BE BINDING
ON, AND INURE TO THE BENEFIT OF, THE COMPANY AND ITS SUCCESSORS AND ASSIGNS AND
ANY PERSON ACQUIRING, WHETHER BY MERGER, REORGANIZATION, CONSOLIDATION, BY
PURCHASE OF ASSETS OR OTHERWISE, ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY. TO THE EXTENT APPLICABLE, THIS AGREEMENT SHALL BE BINDING ON, AND INURE
TO THE BENEFIT OF, THE PARENT AND ITS SUCCESSORS AND ASSIGNS AND ANY PERSON
ACQUIRING, WHETHER BY MERGER, REORGANIZATION, CONSOLIDATION, BY PURCHASE OF
ASSETS OR OTHERWISE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE PARENT.


 


13.                                 NONALIENATION. THE INTERESTS OF EXECUTIVE
UNDER THIS AGREEMENT ARE NOT SUBJECT TO THE CLAIMS OF EXECUTIVE’S CREDITORS,
OTHER THAN THE COMPANY, AND MAY NOT OTHERWISE BE VOLUNTARILY OR INVOLUNTARILY
ASSIGNED, ALIENATED OR ENCUMBERED.


 


14.                                 WAIVER OF BREACH. THE WAIVER BY THE COMPANY
OR EXECUTIVE OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE AS
OR BE DEEMED A WAIVER BY SUCH PARTY OF ANY SUBSEQUENT BREACH. CONTINUATION OF
PAYMENTS HEREUNDER BY THE COMPANY FOLLOWING A BREACH BY EXECUTIVE OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT PRECLUDE THE COMPANY FROM THEREAFTER
TERMINATING SAID PAYMENTS BASED UPON THE SAME VIOLATION.


 


15.                                 SEVERABILITY. IT IS MUTUALLY AGREED AND
UNDERSTOOD BY THE PARTIES THAT SHOULD ANY OF THE AGREEMENTS AND COVENANTS
CONTAINED HEREIN BE DETERMINED BY ANY COURT OF COMPETENT

 

11

--------------------------------------------------------------------------------



 


JURISDICTION TO BE INVALID BY VIRTUE OF BEING VAGUE OR UNREASONABLE, INCLUDING
BUT NOT LIMITED TO THE PROVISIONS OF SECTIONS 6 OR 7, THEN THE PARTIES HERETO
CONSENT THAT THIS AGREEMENT SHALL BE AMENDED RETROACTIVE TO THE DATE OF ITS
EXECUTION TO INCLUDE THE TERMS AND CONDITIONS SAID COURT DEEMS TO BE REASONABLE
AND IN CONFORMITY WITH THE ORIGINAL INTENT OF THE PARTIES AND THE PARTIES HERETO
CONSENT THAT UNDER SUCH CIRCUMSTANCES, SAID COURT SHALL HAVE THE POWER AND
AUTHORITY TO DETERMINE WHAT IS REASONABLE AND IN CONFORMITY WITH THE ORIGINAL
INTENT OF THE PARTIES TO THE EXTENT THAT SAID COVENANTS AND/OR AGREEMENTS ARE
ENFORCEABLE.


 


16.                                 PREVAILING PARTY. IN THE EVENT OF ANY
ACTION, PROCEEDING OR LITIGATION (COLLECTIVELY, THE “ACTION”) BETWEEN THE
PARTIES ARISING OUT OF OR IN RELATION TO THIS AGREEMENT, THE PREVAILING PARTY IN
SUCH ACTION, SHALL BE ENTITLED TO RECOVER, IN ADDITION TO ANY DAMAGES,
INJUNCTIONS, OR OTHER RELIEF AND WITHOUT REGARD TO WHETHER THE ACTION IS
PROSECUTED TO FINAL APPEAL, ALL OF ITS COSTS AND EXPENSES INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEY’S FEES, FROM THE NON-PREVAILING PARTY. TO THE
EXTENT ANY PAYMENTS MADE TO EXECUTIVE UNDER THIS SECTION 16 ARE TAXABLE TO
EXECUTIVE, SUCH PAYMENTS WILL BE MADE NO LATER THAN DECEMBER 31 OF THE YEAR
FOLLOWING THE YEAR IN WHICH THE COSTS AND EXPENSES WERE INCURRED BY EXECUTIVE.


 


17.                                 APPLICABLE LAW. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES.


 


18.                                 AMENDMENT. THIS AGREEMENT MAY BE AMENDED OR
CANCELLED BY MUTUAL AGREEMENT OF THE PARTIES IN WRITING WITHOUT THE CONSENT OF
ANY OTHER PERSON. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF THE
PARTIES DETERMINE THAT AMENDMENTS OF THIS AGREEMENT ARE NECESSARY OR DESIRABLE
TO CONFORM THIS AGREEMENT TO THE REQUIREMENTS OF SECTION 409A OF THE CODE,
PROPOSED OR FINAL TREASURY REGULATIONS OR OTHER GUIDANCE OF GENERAL
APPLICABILITY ISSUED THEREUNDER, THE PARTIES WILL USE GOOD FAITH EFFORTS TO MAKE
AMENDMENTS TO THE AGREEMENT TO CONFORM THE AGREEMENT TO SECTION 409A WHILE
PRESERVING THE BENEFIT OF THE AGREEMENT TO ALL PARTIES; PROVIDED, HOWEVER, THAT
EXECUTIVE IS NOT UNDER ANY OBLIGATION TO AGREE TO ANY SUCH AMENDMENT AND THE
COMPANY SHALL NOT BE OBLIGATED TO CONSENT TO ANY AMENDMENT THAT WOULD INCREASE
THE COST OF THE AGREEMENT TO THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY’S
CONSENT TO SUCH AMENDMENTS SHALL NOT BE UNREASONABLY WITHHELD WHERE THE COST OF
SUCH AMENDMENT IS PRINCIPALLY ADMINISTRATIVE AND NO ADDITIONAL BENEFITS ARE
CONFERRED ON EXECUTIVE OTHER THAN TO CAUSE THE AGREEMENT TO CONFORM TO THE
REQUIREMENTS OF SECTION 409A.


 


19.                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED
SHALL BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE
AND THE SAME INSTRUMENT. EACH COUNTERPART MAY CONSIST OF A COPY HEREOF
CONTAINING MULTIPLE SIGNATURE PAGES, EACH SIGNED BY ONE PARTY HERETO, BUT
TOGETHER SIGNED BY BOTH OF THE PARTIES HERETO.

 

12

--------------------------------------------------------------------------------


 


20.                                 OTHER AGREEMENTS.  THIS AGREEMENT
CONSTITUTES THE SOLE AND COMPLETE AGREEMENT BETWEEN OR AMONG THE COMPANY, THE
PARENT, AND EXECUTIVE AND SUPERSEDES ALL OTHER PRIOR OR CONTEMPORANEOUS
AGREEMENTS, BOTH ORAL AND WRITTEN, BETWEEN OR AMONG THE COMPANY, THE PARENT, AND
EXECUTIVE WITH RESPECT TO THE MATTERS CONTAINED HEREIN INCLUDING, WITHOUT
LIMITATION, THE AMENDED AGREEMENT, ANY PRIOR EMPLOYMENT AGREEMENTS AND ANY
SEVERANCE AGREEMENTS OR ARRANGEMENTS BETWEEN OR AMONG THE PARTIES. NO VERBAL OR
OTHER STATEMENTS, INDUCEMENTS, OR REPRESENTATIONS HAVE BEEN MADE TO OR RELIED
UPON BY EXECUTIVE. THE PARTIES HAVE READ AND UNDERSTAND THIS AGREEMENT.

 

13

--------------------------------------------------------------------------------



 


IN WITNESS THEREOF, EXECUTIVE HAS HEREUNTO SET EXECUTIVE’S HAND, AND THE COMPANY
HAS CAUSED THESE PRESENTS TO BE EXECUTED IN ITS NAME AND ON ITS BEHALF, ALL AS
OF THE DATE SHOWN BELOW.

 

 

 

iPCS Wireless, Inc.

 

 

 

 

 

By:

/s/ Brian J. O’Neil

 

Its:

SVP, General Counsel & Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Timothy M. Yager

 

Timothy M. Yager

 

 

 

 

 

Date: December 26, 2008

 

 

IN WITNESS THEREOF, the Parent has caused these presents to be executed in its
name and on its behalf, all as of the day and year first above written, for the
limited purposes specified herein.

 

 

iPCS, Inc.

 

 

 

 

 

By:

/s/ Brian J. O’Neil

 

Its:

SVP, General Counsel & Secretary

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CHANGE IN CONTROL

 

The provisions of this Exhibit A shall apply if Executive’s Termination Date
(i) occurs during the Employment Period, (ii) occurs on or within the one year
period after the effective date of a Change in Control, and (iii) is a result of
the termination of Executive’s employment by the Company (or its successor) for
any reason other than Cause or is a result of Executive’s termination of his
employment with the Company (or its successor) within ninety days following the
occurrence of an event constituting Good Reason (as defined in Section 2 of this
Exhibit A).

 


1.                                       BENEFITS AND PAYMENTS ON TERMINATION. 
IF THE PROVISIONS OF THIS EXHIBIT A APPLY, THEN EXECUTIVE SHALL BE ENTITLED TO
THE FOLLOWING PAYMENTS AND BENEFITS (IN ADDITION TO ANY PAYMENTS AND BENEFITS TO
WHICH HE IS ENTITLED UNDER PARAGRAPH 5(A) OF THE AGREEMENT AND THE FOLLOWING
PROVISIONS OF THIS EXHIBIT A):


 


(A)                                  A LUMP SUM PAYMENT EQUAL TO THREE TIMES
EXECUTIVE’S ANNUAL BASE SALARY; PROVIDED, HOWEVER, THAT IF THE CHANGE IN CONTROL
PURSUANT TO WHICH BENEFITS UNDER THIS EXHIBIT A ARE TO PAID TO EXECUTIVE IS NOT
A CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY WITHIN THE MEANING
OF SECTION 409A OF THE CODE, EXECUTIVE SHALL BE ENTITLED TO A LUMP SUM PAYMENT
EQUAL TO TWO TIMES EXECUTIVE’S ANNUAL BASE SALARY AND CONTINUING PAYMENTS OF
EXECUTIVE’S ANNUAL BASE SALARY FOR ONE YEAR (PAYABLE IN ACCORDANCE WITH
PARAGRAPH 4(A) OF THE AGREEMENT);


 


(B)                                 CONTINUATION OF HEALTH BENEFITS WHICH ARE
SUBSTANTIALLY SIMILAR TO THOSE PROVIDED IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL FOR EXECUTIVE AND EXECUTIVE’S QUALIFIED BENEFICIARIES AT A COST WHICH IS
EQUAL TO THAT CHARGED TO EXECUTIVE IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL,
WHICH CONTINUING HEALTH BENEFITS SHALL BE PROVIDED ONLY IF EXECUTIVE AND
EXECUTIVE’S QUALIFIED BENEFICIARIES, AS APPLICABLE, MAKE A TIMELY AND PROPER
ELECTION TO BE COVERED UNDER COBRA AND SHALL ONLY BE PROVIDED FOR THE PORTION OF
THE PERIOD BEGINNING ON THE TERMINATION DATE AND ENDING ON THE 36-MONTH
ANNIVERSARY OF THE TERMINATION DATE DURING WHICH EXECUTIVE OR EXECUTIVE’S
QUALIFIED BENEFICIARIES, AS APPLICABLE, REMAIN ELIGIBLE TO RECEIVE COBRA
COVERAGE OR WOULD HAVE OTHERWISE REMAINED ELIGIBLE TO RECEIVE COBRA COVERAGE IF
THE MAXIMUM COVERAGE PERIOD UNDER COBRA WERE 36 MONTHS;


 


(C)                                  A LUMP SUM PAYMENT EQUAL TO ONE TIMES
EXECUTIVE’S TARGET INCENTIVE BONUS FOR THE YEAR IN WHICH THE TERMINATION DATE
OCCURS;


 


(D)                                 IMMEDIATE VESTING OF ANY AND ALL STOCK
OPTIONS, RESTRICTED STOCK UNITS, SHARES OF RESTRICTED STOCK, STOCK APPRECIATION
RIGHTS OR OTHER INCENTIVE AWARDS HELD BY EXECUTIVE; AND


 


(E)                                  AN AMOUNT EQUAL TO THE TARGET INCENTIVE
BONUS THAT WOULD HAVE BEEN PAYABLE TO EXECUTIVE FOR THE FISCAL YEAR IN WHICH THE
TERMINATION DATE OCCURS ASSUMING ALL

 

A-1

--------------------------------------------------------------------------------



 


APPLICABLE PERFORMANCE TARGETS HAD BEEN SATISFIED, PRO RATED (ON A DAILY BASIS)
THROUGH EXECUTIVE’S TERMINATION DATE.


 

Continuing salary payments required under this Exhibit A, if any, shall be
payable to Executive in accordance with the normal payroll practices of the
Company except as otherwise provided herein.  To the extent any payments made to
or on behalf of Executive for health continuation benefits pursuant to paragraph
1(b) are taxable to Executive, such payments shall be made no later than
December 31 of the year following the year in which such premiums or claims are
incurred and in no event will the payments Executive is eligible for during a
taxable year of Executive affect the payments Executive is eligible for in any
other taxable year.  Payments to be made and benefits to be provided to
Executive pursuant to this Exhibit A (other than paragraph (d)) shall be made or
shall commence on the 70th day after Executive’s Termination Date provided that,
as of the 60th day after Executive’s Termination Date, Executive has executed
the Release and the time period during which Executive can revoke the Release
has expired. The vesting and, if applicable, exercisability of awards under
paragraph (d) shall be effective as of the date Executive has executed the
Release and the time period during which Executive can revoke the Release has
expired. The Company shall pay Executive “make-up” payments in an amount equal
to the amounts which would have otherwise been paid to Executive under paragraph
1(a) (but only with respect to salary continuation payments, if any) and
paragraph 1(b) had such payments commenced as of Executive’s Termination Date
rather than on the 70th day after Executive’s Termination Date.  Such “make-up”
payments shall be made within 10 days of the 70th day of Executive’s Termination
Date.  If Executive has not executed the Release and the time period during
which Executive can revoke the Release has not expired by the 60th day following
the Termination Date, Executive shall forfeit all payments under this
Exhibit A.  Notwithstanding the preceding sentence, if the Release Requirements
are not satisfied due to a bona fide dispute between the Company and Executive
as to the payments and benefits to which the Release Requirements under this
Exhibit A relate (the “Exhibit A Subject Payments”) and Executive and the
Company enter into a settlement agreement relating to the Exhibit A Subject
Payments, then Executive shall be entitled to the Exhibit A Subject Payments (or
the applicable portion thereof) in accordance with this Exhibit A as though his
Termination Date occurred on the earliest of (A) the date on which the Company
and Executive enter into a legally binding settlement of the dispute, (B) the
Company concedes that the Exhibit A Subject Payments are due, or (C) the Company
is required to make the Exhibit A Subject Payments pursuant to a final and
nonappealable judgment or other binding decision or, if later, the date on which
the Exhibit A Subject Payments would have otherwise been made under this
Exhibit A (the applicable date being referred to as the “Disputed Exhibit A
Payment Date”); provided, however, that Executive shall only be entitled to the
Exhibit A Subject Payments pursuant to the foregoing provisions of this sentence
if Executive makes prompt and reasonable good faith efforts to challenge the
Company’s determination with respect to the Exhibit A Subject Payments and he
shall not be considered to have made such prompt and reasonable good faith
efforts unless he provides written notice to the Company within 60 days after
his Termination Date and unless he takes further action to contest the Company’s
determination within 180 days after his Termination Date.  If Executive is
entitled to payments and benefits pursuant to the preceding sentence, in no
event shall such payments and benefits be made later than the end of Executive’s
taxable year in which the Exhibit A Disputed Payment Date occurs.

 

A-2

--------------------------------------------------------------------------------



 


2.                                       DEFINITION OF GOOD REASON.   FOR
PURPOSES OF THIS AGREEMENT, THE TERM “GOOD REASON” MEANS THE OCCURRENCE OF ANY
OF THE FOLLOWING IN ANTICIPATION OF OR WITHIN THE ONE YEAR PERIOD IMMEDIATELY
FOLLOWING A CHANGE IN CONTROL: (A) THE ASSIGNMENT TO EXECUTIVE OF DUTIES THAT
ARE MATERIALLY INCONSISTENT WITH EXECUTIVE’S DUTIES DESCRIBED IN SECTION 3 OF
THE AGREEMENT, INCLUDING, WITHOUT LIMITATION, A MATERIAL DIMINUTION OR REDUCTION
IN EXECUTIVE’S OFFICE OR RESPONSIBILITIES OR A MATERIAL REDUCTION IN EXECUTIVE’S
OVERALL RATE OF COMPENSATION OR A MATERIAL ADVERSE CHANGE IN EXECUTIVE’S
REPORTING RELATIONSHIP, (B) THE RELOCATION OF EXECUTIVE TO A LOCATION THAT IS
NOT WITHIN 25 MILES OF EXECUTIVE’S THEN CURRENT PRINCIPAL PLACE OF BUSINESS AND
MORE THAN 25 MILES FROM EXECUTIVE’S THEN CURRENT PRINCIPAL RESIDENCE, WHICH, THE
PARTIES ACKNOWLEDGE, CONSTITUTES A MATERIAL CHANGE IN GEOGRAPHIC LOCATION UNDER
SECTION 409A OF THE CODE, OR (C) THE FAILURE OF THE COMPANY TO CONTINUE IN
EFFECT ANY OF THE COMPANY’S ANNUAL AND LONG-TERM INCENTIVE COMPENSATION PLANS OR
EMPLOYEE BENEFIT OR RETIREMENT PLANS, POLICIES, PRACTICES, OR OTHER COMPENSATION
ARRANGEMENTS IN WHICH EXECUTIVE PARTICIPATES (OTHER THAN EQUITY-BASED
COMPENSATION ARRANGEMENTS) AND SUCH FAILURE RESULTS IN A MATERIAL NEGATIVE
CHANGE TO EXECUTIVE, UNLESS SUCH FAILURE TO CONTINUE THE PLAN, POLICY, PRACTICE
OR ARRANGEMENT (I) IS REQUIRED BY LAW, OR (II) PERTAINS TO ALL PLAN PARTICIPANTS
GENERALLY AND THE LOST VALUE IS BEING REPLACED BY A NEW PLAN, POLICY, PRACTICE
OR ARRANGEMENT OF REASONABLY EQUIVALENT VALUE. FOR PURPOSES OF THE FOREGOING,
THERE SHALL BE DEEMED TO BE A MATERIAL DIMINUTION OR REDUCTION IN EXECUTIVE’S
OFFICE OR RESPONSIBILITIES OR A MATERIAL ADVERSE CHANGE IN EXECUTIVE’S REPORTING
RESPONSIBILITIES IF EXECUTIVE CEASES TO REPORT TO, AND SERVE ON, THE BOARD OR,
IN THE EVENT OF A CHANGE IN CONTROL BY REASON OF A TRANSACTION WITH ANY SPRINT
PCS AFFILIATE AND ITS AFFILIATES (AS THOSE ENTITIES ARE DEFINED IN THE
INDENTURE), THE BOARD OF DIRECTORS (OR COMPARABLE GOVERNING BODY) OF THE
ULTIMATE PARENT IN THE CHAIN OF COMPANIES WHICH INCLUDES THE COMPANY.
NOTWITHSTANDING THE FOREGOING, EXECUTIVE’S TERMINATION OF EMPLOYMENT SHALL NOT
BE ON ACCOUNT OF GOOD REASON UNLESS EXECUTIVE PROVIDES NOTICE TO THE COMPANY OF
THE EXISTENCE OF THE CONDITION CONSTITUTING “GOOD REASON” PURSUANT TO THIS
SECTION 2 WITHIN 90 DAYS AFTER THE INITIAL EXISTENCE OF THE CONDITION, AND THE
COMPANY FAILS TO REMEDY SUCH CONDITION WITHIN 30 DAYS AFTER SUCH NOTICE AND
EXECUTIVE TERMINATES HIS EMPLOYMENT WITHIN 180 DAYS AFTER THE INITIAL OCCURRENCE
OF SUCH CONDITION.


 


3.                                       EXERCISABILITY OF STOCK OPTIONS.  WITH
RESPECT TO TERMINATIONS TO WHICH THIS EXHIBIT A APPLY, THE PARENT AGREES THAT
FOR PURPOSES OF DETERMINING THE EXERCISABILITY OF EXECUTIVE’S STOCK OPTIONS
UNDER THE INCENTIVE PLAN OUTSTANDING ON THE TERMINATION DATE, SUBJECT TO THE
TERMS OF THE INCENTIVE PLAN AND THE OPTION AGREEMENTS THEREUNDER, OPTIONS SHALL
REMAIN EXERCISABLE THROUGH THE FIFTH ANNIVERSARY OF THE CHANGE IN CONTROL EVENT,
THE PARENT AGREES TO TAKE ANY AND ALL ACTIONS NECESSARY, IF ANY, TO ENSURE THAT
THE INCENTIVE PLAN REFLECTS THE FOREGOING AND THE PARENT AGREES THAT EACH OPTION
AGREEMENT EVIDENCING THE OPTIONS OUTSTANDING UNDER THE INCENTIVE PLAN SHALL
REFLECT THE FOREGOING.  NOTHING IN THIS SECTION 3 SHALL BE DEEMED TO EXTEND THE
EXPIRATION DATE OF ANY STOCK OPTION GRANTED UNDER THE INCENTIVE PLAN PAST THE
ORIGINAL EXPIRATION DATE OF SUCH OPTION AS DETERMINED AT THE TIME OF GRANT.


 


4.                                       NONCOMPETITION.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 7 OF THE AGREEMENT TO THE CONTRARY, IF THE PROVISIONS OF
THIS EXHIBIT A APPLY, FOR PERIODS AFTER EXECUTIVE’S TERMINATION DATE, THE
RESTRICTED BUSINESS AND THE RESTRICTED TERRITORY (AS DEFINED IN SECTION 7 OF THE
AGREEMENT) SHALL BE DETERMINED AS OF THE DATE IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OF THE CHANGE IN CONTROL.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GROSS-UP PAYMENT

 

Subject to the provisions of this Exhibit B, Executive shall be eligible for the
benefits described in this Exhibit B, and shall be subject to the terms of this
Exhibit B, regardless of whether Executive is employed by the Company on or
after the occurrence of a Change in Control and, if Executive’s Termination Date
shall have occurred, regardless of the reason for such termination.

 


1.                                       GROSS-UP PAYMENT.  IN THE EVENT IT
SHALL BE DETERMINED THAT ANY PAYMENT, BENEFIT OR DISTRIBUTION (OR COMBINATION
THEREOF) FROM THE COMPANY, ANY AFFILIATE, OR TRUSTS ESTABLISHED BY THE COMPANY
OR BY ANY AFFILIATE, FOR THE BENEFIT OF ITS EMPLOYEES, TO EXECUTIVE OR FOR
EXECUTIVE’S BENEFIT (WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE
PURSUANT TO THE TERMS OF THE AGREEMENT OR OTHERWISE, AND WITH A “PAYMENT”
INCLUDING, WITHOUT LIMITATION, THE VESTING OF AN OPTION, RESTRICTED STOCK UNITS,
SHARES OF RESTRICTED STOCK OR OTHER NON-CASH BENEFIT OR PROPERTY) (ANY OF WHICH
ARE REFERRED TO AS A “PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE, OR ANY INTEREST OR PENALTIES ARE INCURRED BY EXECUTIVE
WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY SUCH
INTEREST AND PENALTIES, HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE
TAX”), EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP
PAYMENT”) IN AN AMOUNT SUCH THAT, AFTER PAYMENT BY EXECUTIVE OF ALL TAXES
(INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES),
INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES AND PAYROLL TAXES (AND ANY
INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND THE EXCISE TAX IMPOSED
UPON THE GROSS-UP PAYMENT, EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT
EQUAL TO THE SUM OF: (A) THE EXCISE TAX IMPOSED UPON THE PAYMENTS; PLUS (B) AN
AMOUNT EQUAL TO THE PRODUCT OF ANY DEDUCTIONS DISALLOWED FOR FEDERAL, STATE, OR
LOCAL INCOME TAX PURPOSES BECAUSE OF THE INCLUSION OF THE GROSS-UP PAYMENT IN
EXECUTIVE’S ADJUSTED GROSS INCOME MULTIPLIED BY THE HIGHEST APPLICABLE MARGINAL
RATE OF FEDERAL, STATE, OR LOCAL INCOME TAXATION, RESPECTIVELY, FOR THE CALENDAR
YEAR IN WHICH THE GROSS-UP PAYMENT IS TO BE MADE.


 


2.                                       DETERMINATIONS RELATING TO GROSS-UP
PAYMENT.  ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS EXHIBIT B, INCLUDING
WHETHER AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP
PAYMENT AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION,
SHALL BE MADE BY THE NATIONALLY RECOGNIZED CERTIFIED PUBLIC ACCOUNTING FIRM THAT
PERFORMED THE LAST ANNUAL AUDIT OF THE COMPANY IN THE NORMAL COURSE OF BUSINESS
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL (THE “ACCOUNTING FIRM”), WHICH SHALL
PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND EXECUTIVE
WITHIN FIFTEEN (15) BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE COMPANY THAT
THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY.
THE COMPANY SHALL PROVIDE SUCH NOTICE NO LATER THAN TWENTY (20) DAYS AFTER THERE
HAS BEEN A PAYMENT. ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE
SOLELY BY THE COMPANY. ANY GROSS-UP PAYMENT, AS DETERMINED PURSUANT TO THIS
EXHIBIT B SHALL BE PAID BY THE COMPANY TO EXECUTIVE WITHIN FIFTEEN (15) DAYS
AFTER THE RECEIPT OF THE ACCOUNTING FIRM’S DETERMINATION. IF THE ACCOUNTING FIRM
DETERMINES THAT NO EXCISE TAX IS PAYABLE BY EXECUTIVE, IT SHALL SO INDICATE TO
EXECUTIVE IN WRITING. ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING
UPON THE COMPANY AND EXECUTIVE. AS A RESULT OF THE UNCERTAINTY IN THE
APPLICATION OF  SECTION 4999 OF THE CODE AT THE TIME OF THE INITIAL

 

B-1

--------------------------------------------------------------------------------



 


DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP
PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE
(“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER. IN THE EVENT THAT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO
SECTION 3 OF THIS EXHIBIT B AND EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A
PAYMENT OF ANY EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE
UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PAID BY THE
COMPANY TO EXECUTIVE OR FOR EXECUTIVE’S BENEFIT WITHIN FIVE (5) DAYS AFTER SUCH
DETERMINATION IS MADE.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY, ALL
UNDERPAYMENTS SHALL BE PAID BY THE COMPANY TO EXECUTIVE BY THE END OF THE
CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH EXECUTIVE REMITS THE
RELATED TAXES.


 


3.                                       NOTIFICATION OF CLAIM.  EXECUTIVE SHALL
NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT,
IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY THE COMPANY OF THE GROSS-UP PAYMENT.
SUCH NOTIFICATION SHALL BE GIVEN AS SOON AS PRACTICABLE BUT NO LATER THAN TEN
(10) BUSINESS DAYS AFTER EXECUTIVE IS INFORMED IN WRITING OF SUCH CLAIM AND
SHALL APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH
CLAIM IS REQUESTED TO BE PAID. EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE
EXPIRATION OF THE THIRTY (30) DAY PERIOD FOLLOWING THE DATE ON WHICH HE GIVES
SUCH NOTICE TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY
PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE COMPANY NOTIFIES
EXECUTIVE IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO
CONTEST SUCH CLAIM, EXECUTIVE SHALL:


 


(A)                                  GIVE THE COMPANY ANY INFORMATION REQUESTED
BY THE COMPANY RELATING TO SUCH CLAIM;


 


(B)                                 TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS THE COMPANY SHALL REASONABLY REQUEST IN WRITING FROM
TIME TO TIME, INCLUDING, WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH
RESPECT TO SUCH CLAIM BY AN ATTORNEY REASONABLY SELECTED BY THE COMPANY;


 


(C)                                  COOPERATE WITH THE COMPANY IN GOOD FAITH IN
ORDER TO EFFECTIVELY CONTEST SUCH CLAIM; AND


 


(D)                                 PERMIT THE COMPANY TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM;


 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in  connection
with such contest and shall indemnify and hold Executive  harmless, on an
after-tax basis, for any Excise Tax or income tax  (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 3, the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to

 

B-2

--------------------------------------------------------------------------------


 

pay such claim and sue for a refund, the Company shall advance the amount of
such payment to Executive, on an interest-free basis, and shall indemnify and
hold Executive harmless, on an after-tax basis, from any Excise Tax or income
tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and provided, further, that if Executive is required to extend the
statute of limitations to enable the Company to contest such claim, Executive
may limit this extension solely to such contested amount. The Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 


4.                                       REFUNDS.  IF, AFTER THE RECEIPT BY
EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 3, EXECUTIVE
BECOMES ENTITLED TO RECEIVE ANY REFUND WITH RESPECT TO SUCH CLAIM, EXECUTIVE
SHALL PROMPTLY PAY TO THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY
INTEREST PAID OR CREDITED THEREON AFTER TAXES APPLICABLE THERETO). IF, AFTER THE
RECEIPT BY EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 3,
A DETERMINATION IS MADE THAT EXECUTIVE SHALL NOT BE ENTITLED TO ANY REFUND WITH
RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY EXECUTIVE IN WRITING OF
ITS INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION OF THIRTY
(30) DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN AND
SHALL NOT BE REQUIRED TO BE REPAID AND THE AMOUNT OF SUCH ADVANCE SHALL OFFSET,
TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE PAID.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

AGREEMENT AND GENERAL RELEASE

 

THIS AGREEMENT AND GENERAL RELEASE (the “Release”) is made and entered into as
of this      day of             , 200  , by and between iPCS Wireless, Inc., its
parent, iPCS, Inc.,  (collectively, the “Company”), and              (the
“Employee”).

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 


1.                                                   TERMINATION OF EMPLOYMENT. 
THE EMPLOYEE AND THE COMPANY AGREE THAT THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY TERMINATED EFFECTIVE                     .  THE EMPLOYEE FURTHER AGREES
THAT WITHOUT PRIOR WRITTEN CONSENT OF THE COMPANY HE WILL NOT HEREAFTER SEEK
REINSTATEMENT, RECALL OR REEMPLOYMENT WITH THE COMPANY.


 


2.                                                   SEVERANCE PAYMENT.


 


(A)                                  A DESCRIPTION OF THE PAYMENTS TO WHICH THE
EMPLOYEE MAY BE ENTITLED UPON TERMINATION OF EMPLOYMENT ARE CONTAINED IN
SECTION 5 OF THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT DATED             ,
2008 AND/OR IN EXHIBITS A AND B THERETO, BOTH OF WHICH ARE INCORPORATED BY
REFERENCE HEREIN.


 


(B)                                 THE PAYMENTS DESCRIBED IN THIS PARAGRAPH 2
ARE OVER AND ABOVE THAT TO WHICH THE EMPLOYEE WOULD BE OTHERWISE ENTITLED TO
UPON THE TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY, ABSENT EXECUTING THIS
RELEASE, NOTWITHSTANDING THE TERMS OF THE AMENDED AND RESTATED EMPLOYMENT
AGREEMENT. EMPLOYEE AFFIRMS THAT HE HAS AGREED IN THE AMENDED AND RESTATED
EMPLOYMENT AGREEMENT THAT HE IS ONLY ENTITLED TO SUCH PAYMENTS IF HE EXECUTES
THIS AGREEMENT AND GENERAL RELEASE.


 


3.                                                   GENERAL RELEASE.  IN
CONSIDERATION OF THE PAYMENTS TO BE MADE BY THE COMPANY TO THE EMPLOYEE IN
PARAGRAPH 2 ABOVE, THE EMPLOYEE, WITH FULL UNDERSTANDING OF THE CONTENTS AND
LEGAL EFFECT OF THIS RELEASE AND HAVING THE RIGHT AND OPPORTUNITY TO CONSULT
WITH HIS COUNSEL, RELEASES AND DISCHARGES THE COMPANY, ITS SHAREHOLDERS,
OFFICERS, DIRECTORS, SUPERVISORS, MANAGERS, EMPLOYEES, AGENTS, REPRESENTATIVES,
ATTORNEYS, PARENT COMPANIES, DIVISIONS, SUBSIDIARIES AND AFFILIATES, AND ALL
RELATED ENTITIES OF ANY KIND OR NATURE, AND ITS AND THEIR PREDECESSORS,
SUCCESSORS, HEIRS, EXECUTORS, ADMINISTRATORS, AND ASSIGNS (COLLECTIVELY, THE
“COMPANY RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION,
GRIEVANCES, SUITS, CHARGES, OR COMPLAINTS OF ANY KIND OR NATURE WHATSOEVER, THAT
HE EVER HAD OR NOW HAS, WHETHER FIXED OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED,
KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, AND WHETHER ARISING IN TORT,
CONTRACT, STATUTE, OR EQUITY, BEFORE ANY FEDERAL, STATE, LOCAL, OR PRIVATE
COURT, AGENCY, ARBITRATOR, MEDIATOR, OR OTHER ENTITY, REGARDLESS OF THE RELIEF
OR REMEDY, ARISING PRIOR TO THE EXECUTION OF THIS RELEASE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IT BEING THE INTENTION OF THE PARTIES TO MAKE THIS
RELEASE AS BROAD AND AS GENERAL AS THE LAW PERMITS, THIS RELEASE SPECIFICALLY
INCLUDES ANY AND ALL SUBJECT MATTERS AND CLAIMS ARISING FROM ANY


 


 


 


C-1

--------------------------------------------------------------------------------



 


ALLEGED VIOLATION BY THE RELEASED PARTIES UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE CIVIL RIGHTS ACT OF 1866, AS AMENDED BY THE CIVIL RIGHTS ACT OF
1991 (42 U.S.C. § 1981); THE REHABILITATION ACT OF 1973, AS AMENDED; THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED; THE ILLINOIS HUMAN
RIGHTS ACT, THE OHIO CIVIL RIGHTS ACT, AND OTHER SIMILAR STATE OR LOCAL LAWS;
THE AMERICANS WITH DISABILITIES ACT; THE WORKER ADJUSTMENT AND RETRAINING
NOTIFICATION ACT; THE EQUAL PAY ACT; EXECUTIVE ORDER 11246; EXECUTIVE ORDER
11141; AND ANY OTHER STATUTORY CLAIM, EMPLOYMENT OR OTHER CONTRACT OR IMPLIED
CONTRACT CLAIM, CLAIM FOR EQUITY IN THE COMPANY, OR COMMON LAW CLAIM FOR
WRONGFUL DISCHARGE, BREACH OF AN IMPLIED COVENANT OF GOOD FAITH AND FAIR
DEALING, DEFAMATION, OR INVASION OF PRIVACY ARISING OUT OF OR INVOLVING HIS
EMPLOYMENT WITH THE COMPANY, THE TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY,
OR INVOLVING ANY CONTINUING EFFECTS OF HIS EMPLOYMENT WITH THE COMPANY OR
TERMINATION OF EMPLOYMENT WITH THE COMPANY; PROVIDED, HOWEVER, THAT NOTHING
HEREIN WAIVES OR RELEASES THE EMPLOYEE’S RIGHTS TO ANY PAYMENTS OR BENEFITS THE
COMPANY IS REQUIRED TO PAY OR PROVIDE PURSUANT TO THE TERMS OF THE AMENDED AND
RESTATED EMPLOYMENT AGREEMENT, INCLUDING BUT NOT LIMITED TO, PAYMENTS OWING
UNDER EXHIBIT A AND B THEREOF, OR THIS RELEASE.  THE EMPLOYEE FURTHER
ACKNOWLEDGES THAT HE IS AWARE THAT STATUTES EXIST THAT RENDER NULL AND VOID
RELEASES AND DISCHARGES OF ANY CLAIMS, RIGHTS, DEMANDS, LIABILITIES, ACTION AND
CAUSES OF ACTION WHICH ARE UNKNOWN TO THE RELEASING OR DISCHARGING PART AT THE
TIME OF EXECUTION OF THE RELEASE AND DISCHARGE.  THE EMPLOYEE HEREBY EXPRESSLY
WAIVES, SURRENDERS AND AGREES TO FOREGO ANY PROTECTION TO WHICH HE WOULD
OTHERWISE BE ENTITLED BY VIRTUE OF THE EXISTENCE OF ANY SUCH STATUTE IN ANY
JURISDICTION INCLUDING, BUT NOT LIMITED TO, THE STATE OF ILLINOIS.


 


4.                                                   COVENANT NOT TO SUE.  THE
EMPLOYEE AGREES NOT TO BRING, FILE, CHARGE, CLAIM, SUE OR CAUSE, ASSIST, OR
PERMIT TO BE BROUGHT, FILED, CHARGED OR CLAIMED ANY ACTION, CAUSE OF ACTION, OR
PROCEEDING REGARDING OR IN ANY WAY RELATED TO ANY OF THE CLAIMS DESCRIBED IN
PARAGRAPH 3 HEREOF, AND FURTHER AGREES THAT HIS RELEASE IS, WILL CONSTITUTE AND
MAY BE PLEADED AS, A BAR TO ANY SUCH CLAIM, ACTION, CAUSE OF ACTION OR
PROCEEDING.  IF ANY GOVERNMENT AGENCY OR COURT ASSUMES JURISDICTION OF ANY
CHARGE, COMPLAINT, OR CAUSE OF ACTION COVERED BY THIS RELEASE, THE EMPLOYEE WILL
NOT SEEK AND WILL NOT ACCEPT ANY PERSONAL EQUITABLE OR MONETARY RELIEF IN
CONNECTION WITH SUCH INVESTIGATION, CIVIL ACTION, SUIT OR LEGAL PROCEEDING.


 


5.                                                   NO DISPARAGING, UNTRUE OR
MISLEADING STATEMENTS.  THE EMPLOYEE  REPRESENTS THAT HE HAS NOT MADE, AND
AGREES THAT HE WILL NOT MAKE, TO ANY THIRD PARTY ANY DISPARAGING, UNTRUE, OR
MISLEADING WRITTEN OR ORAL STATEMENTS ABOUT OR RELATING TO, RESPECTIVELY, THE
COMPANY, ITS PRODUCTS OR SERVICES (OR ABOUT OR RELATING TO ANY OFFICER,
DIRECTOR, AGENT, EMPLOYEE, OR OTHER PERSON ACTING ON THE COMPANY’S BEHALF), OR
THE EMPLOYEE.  THE COMPANY REPRESENTS THAT NONE OF ITS SENIOR OFFICERS OR
MEMBERS OF ITS BOARD OF DIRECTORS  HAS MADE, AND WILL NOT MAKE, ANY DISPARAGING,
UNTRUE, OR MISLEADING WRITTEN OR ORAL STATEMENTS ABOUT OR RELATING TO THE
EMPLOYEE.


 


6.                                                   SEVERABILITY.  IF ANY
PROVISION OF THIS RELEASE SHALL BE FOUND BY A COURT TO BE INVALID OR
UNENFORCEABLE, IN WHOLE OR IN PART, THEN SUCH PROVISION SHALL BE CONSTRUED
AND/OR MODIFIED OR RESTRICTED TO THE EXTENT AND IN THE MANNER NECESSARY TO
RENDER THE SAME VALID AND ENFORCEABLE, OR SHALL BE DEEMED EXCISED FROM THIS
RELEASE, AS THE CASE MAY

 


 


C-2

--------------------------------------------------------------------------------



 


REQUIRE, AND THIS RELEASE SHALL BE CONSTRUED AND ENFORCED TO THE MAXIMUM EXTENT
PERMITTED BY LAW, AS IF SUCH PROVISION HAD BEEN ORIGINALLY INCORPORATED HEREIN
AS SO MODIFIED OR RESTRICTED, OR AS IF SUCH PROVISION HAD NOT BEEN ORIGINALLY
INCORPORATED HEREIN, AS THE CASE MAY BE.  THE PARTIES FURTHER AGREE TO SEEK A
LAWFUL SUBSTITUTE FOR ANY PROVISION FOUND TO BE UNLAWFUL; PROVIDED, THAT, IF THE
PARTIES ARE UNABLE TO AGREE UPON A LAWFUL SUBSTITUTE, THE PARTIES DESIRE AND
REQUEST THAT A COURT OR OTHER AUTHORITY CALLED UPON TO DECIDE THE ENFORCEABILITY
OF THIS RELEASE MODIFY THE RELEASE SO THAT, ONCE MODIFIED, THE RELEASE WILL BE
ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED BY THE LAW IN EXISTENCE AT THE TIME
OF THE REQUESTED ENFORCEMENT.


 


7.                                                   WAIVER.  A WAIVER BY THE
COMPANY OF A BREACH OF ANY PROVISION OF THIS RELEASE BY THE EMPLOYEE SHALL NOT
OPERATE OR BE CONSTRUED AS A WAIVER OR ESTOPPEL OF ANY SUBSEQUENT BREACH BY THE
EMPLOYEE.  NO WAIVER SHALL BE VALID UNLESS IN WRITING AND SIGNED BY AN
AUTHORIZED OFFICER OF THE COMPANY.


 


8.                                                   NON-DISCLOSURE.  THE
EMPLOYEE AGREES THAT HE WILL KEEP THE TERMS AND AMOUNTS SET FORTH IN THIS
RELEASE COMPLETELY CONFIDENTIAL AND WILL NOT DISCLOSE ANY INFORMATION CONCERNING
THIS RELEASE’S TERMS AND AMOUNTS TO ANY PERSON OTHER THAN HIS ATTORNEY,
ACCOUNTANT, TAX ADVISOR, OR IMMEDIATE FAMILY.


 


9.                                                   CONFIDENTIALITY.  EMPLOYEE
AGREES THAT HE WILL ABIDE BY THE TERMS SET FORTH IN PARAGRAPHS 6 AND 7 OF THE
AMENDED AND RESTATED EMPLOYMENT AGREEMENT DATED             , 2008.


 


10.                                             RETURN OF COMPANY MATERIALS.
EMPLOYEE REPRESENTS THAT HE HAS RETURNED ALL COMPANY PROPERTY AND ALL ORIGINALS
AND ALL COPIES, INCLUDING ELECTRONIC AND HARD COPY, OF ALL DOCUMENTS, WITHIN HIS
POSSESSION AT THE TIME OF THE EXECUTION OF THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO THE LAPTOP COMPUTER, PRINTER, BLACKBERRY DEVICE, TELEPHONE, AND
CREDIT CARD, AS MAY BE APPLICABLE.


 


11.                                             REPRESENTATION.  EMPLOYEE HEREBY
AGREES THAT THIS RELEASE IS GIVEN KNOWINGLY AND VOLUNTARILY AND ACKNOWLEDGES
THAT:


 


(A)                                THIS AGREEMENT IS WRITTEN IN A MANNER
UNDERSTOOD BY EMPLOYEE;


 


(B)                                 THIS RELEASE REFERS TO AND WAIVES ANY AND
ALL RIGHTS OR CLAIMS THAT HE MAY HAVE ARISING UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, AS AMENDED;


 


(C)                                  EMPLOYEE HAS NOT WAIVED ANY RIGHTS ARISING
AFTER THE DATE OF THIS AGREEMENT;


 


(D)                                 EMPLOYEE HAS RECEIVED VALUABLE CONSIDERATION
IN EXCHANGE FOR THE RELEASE IN ADDITION TO AMOUNTS EMPLOYEE IS ALREADY ENTITLED
TO RECEIVE; AND


 


(E)                                  EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT.

 


 


C-3

--------------------------------------------------------------------------------



 


12.                                             CONSIDERATION AND REVOCATION. 
EMPLOYEE IS RECEIVING THIS AGREEMENT ON             , 200 , AND EMPLOYEE SHALL
BE GIVEN TWENTY-ONE (21) DAYS FROM RECEIPT OF THIS AGREEMENT TO CONSIDER WHETHER
TO SIGN THE AGREEMENT.  EMPLOYEE AGREES THAT CHANGES OR MODIFICATIONS TO THIS
AGREEMENT DO NOT RESTART OR OTHERWISE EXTEND THE ABOVE TWENTY-ONE (21) DAY
PERIOD.  MOREOVER, EMPLOYEE SHALL HAVE SEVEN (7) DAYS FOLLOWING EXECUTION TO
REVOKE THIS AGREEMENT IN WRITING TO THE SECRETARY OF THE COMPANY AND THE
AGREEMENT SHALL NOT TAKE EFFECT UNTIL THOSE SEVEN (7) DAYS HAVE ENDED.


 


13.                                             FUTURE COOPERATION.  IN
CONNECTION WITH ANY AND ALL CLAIMS, DISPUTES, NEGOTIATIONS, INVESTIGATIONS,
LAWSUITS OR ADMINISTRATIVE PROCEEDINGS INVOLVING THE COMPANY WHICH RELATE TO
PERIODS OF TIME DURING THE EMPLOYMENT PERIOD (AS DEFINED IN THE AMENDED AND
RESTATED EMPLOYMENT AGREEMENT), THE EMPLOYEE AGREES TO MAKE HIMSELF REASONABLY
AVAILABLE, UPON REASONABLE NOTICE FROM THE COMPANY AND WITHOUT THE NECESSITY OF
SUBPOENA, TO PROVIDE INFORMATION OR DOCUMENTS, PROVIDE DECLARATIONS OR
STATEMENTS TO THE COMPANY, MEET WITH ATTORNEYS OR OTHER REPRESENTATIVES OF THE
COMPANY, PREPARE FOR AND GIVE DEPOSITIONS OR TESTIMONY, AND/OR OTHERWISE
COOPERATE IN THE INVESTIGATION, DEFENSE OR PROSECUTION OF ANY OR ALL SUCH
MATTERS.  THE EMPLOYEE SHALL BE REIMBURSED FOR REASONABLE COSTS AND EXPENSES
INCURRED BY HIM AS A RESULT OF ACTIONS TAKEN PURSUANT TO THIS PARAGRAPH 13.  IT
IS EXPRESSLY AGREED AND UNDERSTOOD THAT THE EMPLOYEE WILL PROVIDE ONLY TRUTHFUL
TESTIMONY IF REQUIRED TO DO SO, AND THAT ANY PAYMENT TO HIM IS SOLELY TO
REIMBURSE HIS EXPENSES  AND COSTS FOR COOPERATION WITH THE COMPANY.  NOTHING IN
THIS PARAGRAPH 13 IS INTENDED TO REQUIRE EMPLOYEE TO EXPEND AN UNREASONABLE
PERIOD OF TIME IN ACTIVITIES REQUIRED BY THIS PARAGRAPH 13.


 


14.                                             AMENDMENT.  THIS RELEASE MAY NOT
BE ALTERED, AMENDED, OR MODIFIED EXCEPT IN WRITING SIGNED BY BOTH THE EMPLOYEE
AND THE COMPANY.


 


15.                                             JOINT PARTICIPATION.  THE
PARTIES HERETO PARTICIPATED JOINTLY IN THE NEGOTIATION AND PREPARATION OF THIS
RELEASE, AND EACH PARTY HAS HAD THE OPPORTUNITY TO OBTAIN THE ADVICE OF LEGAL
COUNSEL AND TO REVIEW AND COMMENT UPON THE RELEASE.  ACCORDINGLY, IT IS AGREED
THAT NO RULE OF CONSTRUCTION SHALL APPLY AGAINST ANY PARTY OR IN FAVOR OF ANY
PARTY.  THIS RELEASE SHALL BE CONSTRUED AS IF THE PARTIES JOINTLY PREPARED THIS
RELEASE, AND ANY UNCERTAINTY OR AMBIGUITY SHALL NOT BE INTERPRETED AGAINST ONE
PARTY AND IN FAVOR OF THE OTHER.


 


16.                                             BINDING EFFECT; ASSIGNMENT. 
THIS AGREEMENT AND THE VARIOUS RIGHTS AND OBLIGATIONS ARISING HEREUNDER SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS, HEIRS, REPRESENTATIVES AND PERMITTED ASSIGNS.  NEITHER PARTY MAY
ASSIGN ITS RESPECTIVE INTERESTS HEREUNDER WITHOUT THE EXPRESS WRITTEN CONSENT OF
THE OTHER PARTY.


 


17.                                             APPLICABLE LAW.  THIS RELEASE
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS, AND ANY COURT ACTION COMMENCED TO ENFORCE THIS RELEASE SHALL HAVE AS
ITS SOLE AND EXCLUSIVE VENUE THE COUNTY OF COOK, ILLINOIS.

 


 


C-4

--------------------------------------------------------------------------------



 


18.                                             EXECUTION OF RELEASE.  THIS
RELEASE MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE
CONSIDERED AN ORIGINAL, BUT WHICH WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE
RELEASE.


 

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS,
INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, AND
OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT.

 

If Employee signs this Agreement less than 21 days after he receives it from the
Company, he confirms that he does so voluntarily and without any pressure or
coercion from anyone at the Company.

 

IN WITNESS WHEREOF, the Employee and the Company have voluntarily signed this
Agreement and General Release on the date set forth below.

 

iPCS, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

Employee

 

 

 

 

 

 

 

 

 

 

Date

 

 

C-5

--------------------------------------------------------------------------------